Citation Nr: 9911697	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-06 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an increased level of benefits under 
38 U.S.C.A. § 1805 (West 1991 & Supp. 1998).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel

REMAND

The veteran had active military duty from May 1970 to 
November 1971.  The appeal is from a March 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  That decision awarded the 
veteran's child Level II benefits under the provisions of 
38 U.S.C.A. § 1801 through 1806 (West 1991 & Supp. 1998); 62 
Fed. Reg. 51,273, 51,279 (1997); 38 C.F.R. § 3.814 (1998).  
It is asserted that the level of severity of her disabilities 
warrants an increase in benefits to Level III.

A preliminary review of the claims file reflects several 
areas that require further development prior to Board 
consideration of the claim.  According to a March 1999 letter 
from the service representative, in a February 19, 1998 
conference call between VA ROs and a VA Compensation and 
Pension Service official (pertinent transcript pages 
attached), ROs were advised that individuals who were able to 
achieve only partial bladder control and experienced periods 
of dampness on a regular basis, were not considered able to 
maintain "proper urinary bladder function" and should be 
paid Level III benefits.  In a March 1999 statement, Cheryl 
Hack, M.D., stated that the child in question was only able 
to achieve partial bladder control, experienced periods of 
dampness on a regular basis and had persistent urinary 
incontinence.  However, it does not appear that the RO had 
the opportunity to reconsider the claim in light of Dr. 
Hack's statement and the above-mentioned guidance regarding 
the award of Level III benefits.

Further, in the April 1998 substantive appeal, the 
representative indicated that the veteran did not wish to 
appear personally at a hearing before a Board member but also 
checked that he would appear personally in Washington before 
the Board.  It is unclear if a hearing is desired, and, if 
so, what type of hearing and the preferred hearing location.  
In the interest of due process, the Board believes this 
hearing matter should be clarified prior to consideration of 
the claim.

Accordingly, in light of the above, the appellant's claim is 
REMANDED to the RO for the following actions: 

1 The veteran should be asked to provide 
a list of his daughter's specific 
birth defects and provide a list 
containing the names of all health 
care professionals and/or facilities 
(private and governmental) where she 
has been treated for the claimed birth 
defects.  Subsequently, and after 
securing the proper authorizations 
where necessary, the RO should make 
arrangements in order to obtain, to 
the extent possible, all the relevant 
records of treatment from all the 
sources listed by the custodian that 
are not already on file.

2 The RO should contact the veteran to 
clarify his wishes regarding a 
hearing.  He should state if he wishes 
to attend a hearing and, if so, to 
specify his desire for a personal 
hearing at the RO or a Board hearing.  
If he wishes a hearing before a Board 
member, the veteran should indicate if 
he wants to be scheduled for a Travel 
Board hearing at the RO or if he 
wishes to travel to Washington, DC, 
for the hearing.  The RO should then 
schedule the hearing requested by the 
veteran or, upon completion of the 
development set forth below, return 
the case to the Board to schedule a 
Board hearing in Washington, DC.

3 The RO should reconsider the claim for 
increased benefits under 38 U.S.C.A. 
§ 1805 in light of the February 1998 
VA Compensation and Pension Service 
guidance to RO regarding criteria for 
determining Level III benefits.

4 If, and only if, the determination 
continues to be against the claim, the 
RO should schedule the child for a 
complete VA psychological evaluation 
to determine her current level of 
mental capability.  Any and all 
studies deemed necessary by the 
examiner should be accomplished.  All 
clinical manifestations should be 
reported in detail.  The rationale for 
any opinion should be provided and the 
claims folder should be made available 
to the examiner for review.

5 Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the claim for entitlement 
to an increased level of benefits 
under 38 U.S.C.A. § 1805 for a child 
with spina bifida.

If the benefits sought on appeal are not granted, the veteran 
and his representative should be furnished with a 
supplemental statement of the case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  By this remand, 
the Board intimates no opinion as to the ultimate outcome of 
this case.  No action need be taken without additional 
notification by the RO.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








